MacPHAIL, P. J.,
In this action for divorce, there are references by plaintiff to incidents which took place in the presence of others. None of these witnesses were called to testify and their absence was not explained.
While a divorce may be made out on the uncorroborated testimony of plaintiff, where incidents occur in the presence of others it is essential that those parties *532be called as witnesses or their absence explained: Book v. Book, 9 Adams 38 (1967), and Moldoon v. Moldoon, 11 Adams 198 (1970). The failure to call persons as witnesses to corroborate plaintiff’s testimony as to incidents alleged to have occurred in their presence would justify the belief that the production of such evidence would prove harmful to plaintiff: Book v. Book, supra.
Without corroborating testimony, we are of the opinion that plaintiff’s case, as it now stands, is insufficient to grant a divorce to plaintiff. However, since it is possible that the defects may be cured by further proceedings before the master, we will enter an order to that effect.
ORDER OF COURT
And now, October 13, 1972, the within matter is referred back to the master for further proceedings consistent with this opinion.